          Case 1:15-cv-09300-LGS Document 607 Filed 07/23/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 JOHN NYPL, et al.,                                           :
                                              Plaintiffs, :
                                                              :    15 Civ. 9300 (LGS)
                            -against-                         :
                                                              :         ORDER
 JP MORGAN CHASE & CO., et al.,                               :
                                              Defendants. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on July 10, 2020, the parties filed a joint letter regarding a dispute

concerning the sufficiency of Defendants’ responses to two Interrogatories. See Dkt. No 579.

        WHEREAS, a conference was held on July 23, 2020, to address the dispute. For the

reasons stated at the conference and stated by Defendants’ in the joint letter, it is hereby

        ORDERED that, with respect to Issues No. 1 and 2, the responses of the JPMorgan,

HSBC, Barclays, RBS and UBS Defendants are sufficient. The Bank of America and Citibank

Defendants are directed to review the available data and file a letter by July 30, 2020, to confirm

that no further data is available to be produced regarding the break-down of transactions between

transactions conducted by business end-users and consumer end-users. It is further

        ORDERED that, with respect to Issue No. 3, Defendants’ responses are sufficient

because the disputed interrogatory did not seek the daily spot or retail exchange rates used in the

requested calculation, but only the calculation itself. It is further

        ORDERED that, with respect to Issues No. 4 and 5, Plaintiffs’ request for reconsideration

of this Court’s prior orders regarding the inclusion of electronic purchases within the definition of

“purchases” alleged in the operative complaint is DENIED for substantially the reasons outlined

in Defendants’ arguments in the joint letter and for the reasons set forth in this Court’s Orders at

Dkt. Nos. 319, 349, 447 and 464. For this reason and based on Defendants’ representations in the
         Case 1:15-cv-09300-LGS Document 607 Filed 07/23/20 Page 2 of 2


joint letter, with respect to Issue No. 4, Defendants’ responses are sufficient. It is further

       ORDERED that, by July 30, 2020, the parties shall file a joint letter proposing

appropriate amendments to the deadlines in Section IV of the Third Amended Civil Case

Management Plan and Scheduling Order (Dkt. No. 548).

Dated: July 23, 2020
       New York, New York




                                                   2
